980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mashuq Ahmad QURESHI, Plaintiff-Appellant,v.THE ALEXANDRIA HOSPITAL, a corporation, t/a The AlexandriaHospital;  Winston Ueno, M.D., Individually and as Chief ofMedicine of The Alexandria Hospital and Chairman of theExecutive Committee of the Department of Medicine of TheAlexandria Hospital and member of the Executive Committee ofthe Medical Staff;  Thomas Erickson, M.  D., Individuallyand as Member of the Executive Committee of the Departmentof Medicine and of the Executive Committee of the MedicalStaff of The Alexandria Hospital;  Bernard Grand, M.D.,Individually and as member of the Executive Committee of theDepartment of Medicine and Director of the Intensive CareUnit at The Alexandria Hospital;  Steven Tolkan, M.D.,Individually and as member of the Executive Committee of theDepartment of Medicine of The Alexandria Hospital;  JohnTokarz, M.D., Individually and as member of the ExecutiveCommittee of the Department of Medicine at The AlexandriaHospital;  James Howe, M.D., Individually and as Chairman ofthe Executive Committee of the Medical Staff of TheAlexandria Hospital; David Peters, M.D., Individually and asmember of the Executive Committee of the Medical Staff andAssistant Administrator of The Alexandria Hospital;  ThomasSullivan, M.D., Individually and as member of the ExecutiveCommittee of the Medical Staff of The Alexandria Hospital;Edward Gahares, M.D., Individually and as member of theExecutive Committee of the Medical Staff of The AlexandriaHospital;  Arthur Mensch, M.D., Individually and as memberof the Executive Committee of the Medical Staff of TheAlexandria Hospital;  John Klousia, M.D., Individually andas member of the Executive Committee of the Medical Staff ofThe Alexandria Hospital; Barry Rothman, M.D., Individuallyand as member of the Executive Committee of the MedicalStaff of The Alexandria Hospital; Michael Friedman, M.D.,Individually and as member of the Executive Committee of theMedical Staff of The Alexandria Hospital;  RobertDobrzynski, M.D., Individually and as member of theExecutive Committee of the Medical Staff of The AlexandriaHospital;  Michael Sendi, M.D., Individually and as memberof the Executive Committee of the Medical Staff of TheAlexandria Hospital;  Charles H. Smith, JR., Individuallyand as Chairman of the Board of Directors of The AlexandriaHospital; Arthur J. Bruner, Individually and as member ofthe Board of Directors of The Alexandria Hospital;  Alan S.Deutsch, M.D., Individually as member of the Board ofDirectors of The Alexandria Hospital;  Andrea Dimond,Individually and as member of the Board of Directors of TheAlexandria Hospital;  Bruce L. Gilmore, M.D., Individuallyand as member of the Board of Directors of The AlexandriaHospital;  Hubert D. Hoke, Individually and as member of theBoard of Directors of The Alexandria Hospital;  MarionJohnson, Individually and as member of the Board ofDirectors of The Alexandria Hospital;  Francis P. McCabe,Individually and as member of the Board of Directors of TheAlexandria Hospital;  Barry R.  Poretz, Individually and asmember of the Board of Directors of The Alexandria Hospital;David G. Speck, Individually and as member of the Board ofDirectors of The Alexandria Hospital;  Donley Hunt,Individually and as member of the Board of Directors of TheAlexandria Hospital;  Fred C. Alexander, Jr., Individuallyand as employee of McGuire, Woods, Battle & Boothe;McGuire, Woods, Battle & Boothe;  Alfred D. Swersky,Individually and as judge, Circuit Court, City ofAlexandria;  Virginia General Assembly, Defendants-Appellees.
No. 91-2230.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 20, 1992Decided:  December 11, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-91-713-A)
Mashuq Ahmad Qureshi, Appellant Pro Se.
Thomas Frances Farrell, II, McGuire, Woods, Battle & Boothe, Alexandria, Virginia;  James William Shortt, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Mashuq Ahmad Qureshi appeals from the district court's orders dismissing Qureshi's civil action and awarding Defendants attorney fees.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Qureshi v. Alexandria Hospital, No. CA-91-713-A (E.D. Va.  July 5 and 19, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Defendants' motions to dismiss for lack of jurisdiction